PER CURIAM.
We affirm the defendant’s conviction and sentence for violation of probation.
We need not and do not address defendant’s contention that he should not have been sentenced to probation after having been declared a habitual offender. The defendant did not object to that probationary sentence when it was imposed nor did he timely appeal that sentence thereafter. His acceptance of probation constituted a waiver of the right to attack that probation at revocation. See Wolfson v. State, 437 So.2d 174 (Fla. 2d DCA 1983).
SCHOONOVER, C.J., and SCHEB and LEHAN, JJ., concur.